DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sang Chul Kwon on 09/13/2021.
The application has been amended as follows: 
Claim 1, line 5, should recite “configured to eccentrically rotate about the hinge shaft 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a door hinge with a housing, a cam fitted to the housing and coupled to a door and a hinge shaft that eccentrically rotates about the hinge shaft, a roller, a damper case, a chamber, a damper cover, a damper, a rod, and a main spring to overcome the prior art.  The prior art references do not disclose the specific relationship between a cam and eccentric rotation around the hinge shaft in combination with a roller, damper case, damper cover, and pneumatic cylindrical piston damper as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of housings, cams, rollers, damper cases, chambers, dampers, rods, damper covers, and springs are known to be used in the door hinge art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
The Examiner notes U.S. PG Pub. 2014/0145576 A1 discloses the eccentric rotation with a cam and spring damper door closure mechanism, but does not explicit disclose a pneumatic damper cover, case, and damper.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677